DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 30 April 2022, which was responsive to the 17 February 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant:
amends claims 1-4, 7, 9, 11, 13, 14 and 17-19;
cancels claims 8, 10 and 16 
adds new claims 21-23; and 
amends paragraphs [0005], [0037] and [0045] of the specification.
Claims 1-7, 9, 11-15 and 17-23 are pending. Claims 1, 13 and 19 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Specification
In view of Applicant’s amendments to the specification, the Previous Action’s objections to the specification are withdrawn.
Claim Rejections - 35 USC § 112
In view of the cancellation of claim 8 and the amendments to claim 17, the Previous Action’s § 112 rejections of those claims are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura et al. “Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications” (art of record – hereinafter de Moura) in view of Chapagain et al. (US 2021/0382816) (art made of record – hereinafter Chapagain).

As to claim 1, de Moura discloses a method comprising: 
analyzing, by one or more processors, a graphical representation of a process, (e.g., De Moura, p. 3 left col. last par. a tool that analyzes XML files in a BPMN format. This tool analyzes a process; p. 2 left col. par. 2: in the BPM standard, a process is described as a flowchart-like diagram)
wherein the graphical representation of the process comprises a plurality of shapes and a plurality of connectors, (e.g., de Moura, p. 2 left col. par. 2: in the BPM standard, a process is described as a flowchart-like diagram containing Tasks, [shapes] and Sequence Flows [a connector] (See Figure 1) and 
wherein the plurality of connectors are configured to connect different shapes of the plurality of shapes; (e.g., de Moura, p. 4 Fig. 3, p. 2 Fig. 1 and left col. last par.: a Sequence Flow is used to display the order in which other elements are executed [and see figures 1 and 3, sequence flows are represented by arrows and connect shapes])
extracting, by the one or more processors, attribute data from the graphical representation based on the analyzing, (e.g., de Moura, p. 2 right col. Sec. A: to analyze a BPM file, the tool traverses its XML representation and handles the necessary information. While the file is traversed, BPM elements are parsed [i.e., data of those elements is extracted]) wherein the attribute data identifies: 
the plurality of shapes, (e.g., de Moura, p. 3 left col. last par: this tool analyzes a process and outputs a table; p. 3 right col. Sec. A par. 3: each task [shape, see figure 1] in the process will represent one column in the table)
the plurality of connectors, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-2: BPM elements are parsed. The most important BP element is the Sequence Flow [connector, see Figure 1 and Figure 3]) and 
connections between different shapes of the plurality of shapes and the plurality of connectors; (e.g., de Moura, p. 2 left col. par. 3: Tasks are activities;  p. 2 left col. last par. – p. 3 right col. par. 1: each Sequence Flow has only one source and one target, which can be Activities [i.e., shapes], Events or Gateways; p. 3 right col. par. 2: each Sequence Flow as a sourceRef attribute, which indicates where this Sequence Flow comes from, and a targetRef attribute, which indicates where it goes)
identifying, by the one or more processors, one or more processing flows based, at least in part, on the attribute data, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed. At the end of execution, a files is generated containing a table with all possible flows. Each Sequence flow as a sourceRef attribute and a targetRef attribute. These attributes allow one to traverse the entire program. Each task will represent one column in the table)
wherein each processing flow of the one or more processing flows traverses a portion of the graphical representation via a first set of connectors of the plurality of connectors that establish connections between a first set of shapes of the plurality of shapes; (e.g., de Moura, p. 3 Sec. A pars. 3-4: each flow represents a new row; Figure 3 represents the result of the analysis tool for an example process, which has five Tasks and two possible flows [see figure, each row corresponds to a series of shapes connected by connectors in the figure])
wherein the machine-readable testing script is configured to test functionality of the first processing flow; (e.g., de Moura, p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the initial flow being the application or part of it]) and 
automatically executing, by the one or more processors, the machine-readable testing script against the process to test the first processing flow (e.g., de Moura, p. 1 left col. Abstract: to generate the initial code of test scripts to be run on a given Web application testing tool; p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the processing flow, testing it using a script is executing a script against it]).
De Moura does not explicitly disclose executing, by the one or more processors, machine learning logic against the attribute data and a first processing flow of the one or more processing flows to produce a machine-readable testing script, wherein the machine learning logic is trained to map input attribute data to processing flows to produce machine-readable testing scripts.
However, in an analogous art, Chapagain discloses:
executing, by the one or more processors, machine learning logic against the attribute data and a first processing flow of the one or more processing flows to produce a machine-readable testing script, (e.g., Chapagain, par. [0033]: in step 815, an artificial intelligence (AI) and/or machine learning engine “(individually and collectively AI engine 810)” is utilized for path discovery. Exemplary paths 830 in the workflow diagram are illustrated in Fig. 8; par. [0036]: in step 820, R2T engine applies a solution model to the discovered paths. The application of the solution model derives how the software may be used 45 and describes those use cases a series of executable steps [flows]; par. [0045]: the computing device translates the diagram of the workflow into a formatted file [attribute data]. In step 1320, the device applies artificial intelligence processing to the formatted file to determine paths and executable steps through the paths [also attribute data] and to generate test scripts using the executable steps. The computing device executes the generated test scripts)
wherein the machine learning logic is trained to map input attribute data to processing flows to produce machine-readable testing scripts (e.g., Chapagain, par. [0034]: a machine learning system includes the steps including model training; [and see above, determining of series of steps corresponding to the input data and/or paths is construed as a mapping. See also US 2019/0294990 at pars. [0009-0011], machine learning models necessarily map input to output]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Moura, which discloses generating machine-readable testing scripts from flows and attributes of a graphical representation of a process, by incorporating executing machine learning logic against the attribute data and flows to generate machine-readable test scripts, as taught by Chapagain, as Chapagain would provide a means of generating test scripts that correspond to practical use cases. (See Chapagain, par. [0036]).

As to claim 7, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above), but de Moura does not explicitly disclose further discloses wherein executing the machine learning logic against the attribute data and the first processing flow comprises mapping at least one of: functions provided by the process, data values comprising information to be provided to the process, and keywords to the first processing flow based at least in part on the attribute data.
However, in an analogous art, Chapagain discloses:
wherein executing the machine learning logic against the attribute data and the first processing flow comprises mapping at least one of: functions provided by the process, data values comprising information to be provided to the process, and keywords to the first processing flow based at least in part on the attribute data (e.g., Chapagain, Fig. 4 and associated text, par. [0029]: each block in the workflow is associated with a standardized task. Tasks can include how the data is manipulated, transmitted, responds to user input, etc. [i.e., each block of the workflow is a function. And see the rejection of claim 1 above, paths comprising those blocks are mapped to executable steps (processing flows)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Moura, which discloses generating machine-readable testing scripts from flows and attributes of a graphical representation of a process, by incorporating executing machine learning logic against attribute data of the process and a first processing flow that includes including mapping of functions provided by the process to the first processing flow, as taught by Chapagain, as Chapagain would provide a means of generating test scripts that correspond to practical use cases. (See Chapagain, par. [0036]).

As to claim 9, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above), de Moura further discloses:
 further comprising automatically generating a plurality of test cases, each test case of the plurality of test cases corresponding to one processing flow of the one or more processing flows (e.g., de Moura, p. 4 left col. par. 2: each flow that appears in the table was considered a different scenario; p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4),
wherein the test case for each processing flow comprises a human readable description of the corresponding processing flow (e.g., de Moura, p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4 [see figure, they are human readable]).

As to claim 11, de Moura/Chapagain discloses the method of claim 9 (see rejection of claim ), de Moura further discloses further comprising automatically generating a plurality of test cases, each test case of the plurality of test cases corresponding to one processing flow of the one or more processing flows, (see immediately below)
 wherein the test case for each processing flow is automatically generated based on the graphical representation  (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed [BPM being the graphical representation]. At the end of execution, a file is generated containing a table with all possible flows; p. 4 left col. par. 2: each flow that appears in the table was considered a different scenario; p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4 [and see bottom of the figure, it shows “Test scenarios generated”).

As to claim 13, it is a medium claim having substantially the same limitations as claims 1 and is rejected for substantially the same reasons. Further limitations, disclosed by de Moura, include:
a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for automatically testing a process,  (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the medium and a processor]) the operations comprising: (see rejection of claim 1 above)

As to claim 17, it is a medium claim having substantially the same limitations as claims 7 and 8 and is rejected for substantially the same reasons

As to claim 18, it is a medium claim having substantially the same limitations as claims 9-11 and is rejected for substantially the same reasons

As to claim 19, it is a system claim having substantially the same limitations as claims 1 and is rejected for substantially the same reasons. Further limitations, disclosed by de Moura, include:
a memory;  (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the memory])
one or more processors communicatively coupled to the memory, the one or more processors (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the memory coupled to a processor]) configured to: (see rejection of claim 1 above) the operations comprising: (see rejection of claim 1 above).

As to claim 20, de Moura/Champagain discloses the system of claim 19 (see rejection of claim 19 above), de Moura further discloses:
wherein the one or more processing flows comprises a plurality of processing flows, the plurality of processing flows including the first processing flow, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed. At the end of execution, a file is generated containing a table with all possible flows) and wherein the one or more processors are configured to: 
generate additional machine-readable testing scripts for other processing flows of the plurality of processing flows; (e.g., de Moura, p. 3 right col. par. 1: the results of the flow table are used as input to a tool designed to generate the initial code of the test scripts) and
automatically execute the additional machine-readable testing scripts against the process to test the other processing flows (e.g., de Moura, p. 1 left col. Abstract: to generate the initial code of test scripts to be run on a given Web application testing tool; p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the processing flow, testing it using a script is executing a script against it]; p. 5 left col. par. 2: the generated table allows to visualize all the possible flows of being tested within a process).

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Chao et al. (US 2012/0066662) (art of record – hereinafter Chao).

As to claim 2, de Moura/Champagain discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: analyzing the graphical representation to determine whether the plurality of connectors includes a connector that is not connected to at least two shapes of the plurality of shapes; and detecting an error based on the analyzing, wherein the error indicates that the process includes a connector that is not connected to at least two shapes of the plurality of shapes.  
However, in analogous art, Chao discloses:
analyzing the graphical representation to determine whether the plurality of connectors includes a connector that is not connected to at least two shapes of the plurality of shapes; (e.g., Chao, pars. [0066-0071]: flow syntax validation process 330: takes an informal flow diagram 105; parses it to identify element, e.g., shapes, connectors and labels; identifies dangling connectors; par. [002]: Dangling Connector/Edge: A connector or an edge that is missing information about any, one or both the nodes [shapes] that it is supposed to connect) and
detecting an error based on the analyzing, (see immediately above)
wherein the error indicates that the process includes a connector that is not connected to at least two shapes of the plurality of shapes (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the de Moura, analyzing the process to detect errors indicating the process specification includes a connector not connected to at least two shapes of the plurality of shapes, as taught by Chao, as Chao would provide the advantage of a means of ensuring the process complies with modeling standards. (See Chao, abstract).

As to claim 3, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above), but de Moura does not explicitly disclose further comprising: analyzing the graphical representation to determine whether the plurality of shapes includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors; and detecting an error based on the analyzing, wherein the error indicates that the process includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors.  
However, in an analogous art, Chao discloses further comprising: 
analyzing the graphical representation to determine whether the plurality of shapes includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors; (e.g., Chao, pars. [0066-0071]: flow syntax validation process 330: takes an informal flow diagram 105; parses it to identify element, e.g., shapes, connectors and labels; identifies dangling connectors; par. [002]: Dangling Connector/Edge: A connector or an edge that is missing information about any, one or both the nodes [shapes] that it is supposed to connect [so if a connector is missing information about one node it is supposed to connect to, it has been detected that the node that is connected to the connector is not connected to the other node via the connector]) and 
detecting an error based on the analyzing, 
wherein the error indicates that the process includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the de Moura, analyzing the process to detect errors indicating the process specification includes a shape not connected to a least one other shape via a connector, as taught by Chao, as Chao would provide the advantage of a means of ensuring the process complies with modeling standards. (See Chao, abstract).

As to claim 14 it is a medium claim having substantially the same limitations as claims 2-3 and is rejected for substantially the same reasons.

Claim 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Chenguttuvan et al. (US 2020/0401505) (art of record – hereinafter Chenguttuvan).

As to claim 4, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising: monitoring execution of the machine-readable testing script against the process; and generating report data based on the monitoring, wherein the report data includes information indicating results of one or more portions of the process tested during the execution of the machine-readable testing script.  
However, in an analogous art, Chenguttuvan discloses:
monitoring execution of the machine-readable testing script against the process; (e.g., Chenguttuvan, par. [0043]: to execute the selected script for testing the API [process]; par. [0044]: test report generating module (213) may include collecting test execution status) and
generating report data based on the monitoring, (e.g., Chenguttuvan, par. [0044]: test report generating module (213) may include collecting test execution status. The collected information may be stored in the test report data)
wherein the report data includes information indicating results of one or more portions of the process tested during the execution of the machine-readable testing script  (e.g., Chenguttuvan, par. [0044]: test report generating module (213) may include collecting test execution status. The collected information may be stored in the test report data; par. [0034]: test report data may include execution status “(success or failure)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the script execution of de Moura, by monitoring execution of the script against the process and generating report data including results of portions of the processes tested during execution of the script, as taught by Chenguttuvan, as Chenguttuvan would provide the advantage of a means of training a neural network model that determines effectiveness of a script. (See Chenguttuvan, par. [0071], abstract).

As to claim 5, de Moura/Chapagain/Chenguttuvan discloses the method of claim 4 (see rejection of claim 4 above), but de Moura does not explicitly disclose further comprising training the machine learning logic based on the report data.  
However, in analogous art, Chenguttuvan discloses:
further comprising training the machine learning logic based on the report data (e.g.,  Chenguttuvan, par. [0071]: the plurality of generated test reports may be used to further train the artificial neural network).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the script execution of de Moura, by monitoring execution of the script against the process and generating report data used to train the machine learning logic, as taught by Chenguttuvan, as Chenguttuvan would provide the advantage of a means for the machine learning logic to determine effectiveness of a script. (See Chenguttuvan, par. [0071], abstract).

As to claim 15, it is a medium claim having substantially the same limitations as claims 4-5 and is rejected for substantially the same reasons

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Apfelbaum et al. (US 7,975,296) (art made of record – hereinafter Apfelbaum).

As to claim 6, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the process is a web-based application and the machine-readable testing script is executed to simulate a user interaction with the web-based application.
However, in an analogous art, Apfelbaum discloses:
wherein the process is a web-based application and the machine-readable testing script is executed to simulate a user interaction with the web-based application (e.g., Apfelbaum, col. 2 ll. 54-56: one or more functional test scripts which access the web application and simulate user interaction with the web application).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the scripts of de Moura, by monitoring execution of the script against the process and generating report data used to train to include simulating user interaction with a web application, as taught by Apfelbaum, as Apfelbaum would provide the advantage of a means of automating tests requiring user interactions. (See Apfelbaum, title).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Neravati (US 2018/0144276) (art of record – hereinafter Neravati). 

As to claim 12, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising generating a new copy of the graphical representation and adding metadata to the new copy of the graphical representation, wherein the attribute data is extracted, at least in part, from the new copy of the graphical representation.  
However, in analogous art, Neravati discloses:
further comprising generating a new copy of the graphical representation and adding metadata to the new copy of the graphical representation, wherein the attribute data is extracted, at least in part, from the new copy of the graphical representation (e.g., Neravati, par. [0023]: the Sales Return Vendor has a TCAD [graphical representation] generated for it, annotated after passing thorough the Parsing and Analysis module; par. [0061]: FIG. 3b shows the TCAD for Ordering Process annotated after passing through the Parsing module and Analysis module. Once the TCAD passes thorough the parsing module 2, the Action, Pair and Decision Points are annotated to assist the Test Generator [i.e., the Test generator extracts information from those annotations]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the graphical representation and extraction of de Moura, by generating a copy of it with added metadata and extracting attribute data from the copy, as taught by Neravati, as Neravati would provide the advantage of assisting later processing of the graphical representation. (See Neravati, par. [0061]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Arngren et al. (US 2019/0370613) (art made of record – hereinafter Arngren).

As to claim 21, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above) and further discloses wherein the machine learning logic is trained to perform mapping of the input attribute data to the one or more processing flows (see rejection of claim 1 above) but does not explicitly disclose unsupervised mapping.
However, in an analogous art, Arngren discloses:
unsupervised mapping (e.g., Arngren, par. [0064]: ML [machine learning] algorithms are typically classified into a few broad categories; par. [0066] Unsupervised Learning: the data which is used for training the ML model is not labeled, but the ML algorithm finds a structure to map input data into output without any supervision).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Moura/Chapagain, which discloses machine learning logic trained to perform mapping of input attribute data to processing flows, by incorporating unsupervised mapping, as taught by Arngren, as Arngren would provide the advantage of a means of training the machine learning logic without labeled data. (See Arngren, par. [0066]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in view of Arngren (US 2019/0370613) in further view of Szeto et al. (US 2018/0018590) (art made of record – hereinafter Szeto).

	As to claim 22, de Moura/Chapagain/Arngren discloses the method of claim 21 (see rejection of claim 21 above) but de Moura does not explicitly disclose wherein the unsupervised mapping is based on one or more natural language (NLP) processes and one or more clustering algorithms.
	However, in an analogous art, Szeto discloses:
wherein the unsupervised mapping is based on one or more natural language (NLP) processes and one or more clustering algorithms (e.g., Szeto, par. [0040]: machine learning algorithms predict an output. Prediction may involve mapping inputs into a category; par. [0069]: machine learning algorithms 295 can include a large number of different algorithms, including a clustering algorithm. Training may be unsupervised. In some embodiments, machine learning systems may use Natural Language Processing to analyze data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unsupervised mapping de Moura/Chapagain, by incorporating unsupervised mapping based on one or more natural language processes and one or more clustering algorithms, as taught by Szeto, as Szeto would provide the advantage of a means of analyzing the structure or distribution of the input data. (See Sezeto, pars. [0038] and [0069]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in view of Chapagain (US 2021/0382816) in further view of Smith et al. (US 2020/0097389) (art made of record – hereinafter Smith).

As to claim 23, de Moura/Chapagain discloses the method of claim 1 (see rejection of claim 1 above) de Moura further discloses:
automatically executing, by the one or more processors, multiple machine readable testing scripts against multiple processing flows to generate test results; (e.g., de Moura, p. 1 right col. par. 2: generate initial code of test scripts to be run; p. 3 left col. par. 3: to test several scenarios that a process may have; p. 4 left col. par. 2: each flow was considered a different scenario; p. 5 left col. par. 4: a part of the steps file resulting from the analysis of the process in question can be seen in Figure 5 [and see figure, various methods throw exceptions (results)])
de Moura/Chapagain does not explicitly disclose training, by the one or more processors, a machine learning predictor to predict successful testing script steps based on the results; and modifying, by the one or more processors, the machine-readable testing script based on an output of the machine learning predictor.
However, in an analogous art, Smith discloses:
training, by the one or more processors, a machine learning predictor to predict successful script steps based on the results; (e.g., Smith, par. [0049]: embodiments may operate on any kind of source code, including scripting languages; par. [0050]: errors may include providing the wrong output or running an infinite loop; par. [0064]: a machine learning model has been trained to output a prediction for how to correct the code to fix the error. In embodiments, the fix suggestion comprises the code sample with markup illustrating changes required to convert the code sample to the corrected code [successful script steps]; par. [0066]: Fig. 9 illustrates performing training data generation. In step 903, the non-working code portion is executed to generate an error message and additional error content [results]) and
modifying, by the one or more processors, the machine-readable script based on an output of the machine learning predictor (e.g., Smith, par. [0064]: in embodiments, the fix suggestion comprises the code sample with markup illustrating changes required to convert the code sample to the corrected code; par. [0069]: interacting with a suggested change sequence may apply the change to the code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of testing scripts to generate results of de Moura, by training a machine learning predictor to predict successful scripts steps based on the results and modifying the script based an output of the machine learning predictor, as taught by Smith, as Smith would provide the advantage of a means of eliminating errors in the scripts. (See Smith, par. [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196